Order entered April 11, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-01411-CR
                                    No. 05-12-01414-CR

                           MURELL NORMAN MUCK, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                      Trial Court Cause Nos. 366-81548-11, 366-81549-11

                                         ORDER
        The Court GRANTS appellant’s April 7, 2014 motion for extension of time to file a

motion for rehearing.

        We ORDER appellant to file the motion for rehearing within FIVE (5) DAYS from the

date of this order.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE